IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60306
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERT W. COLLUMS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:00-CR-116-WS
                       --------------------
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert W. Collums appeals the sentence imposed following his

guilty-plea conviction for being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1).   He argues that

the district court erred in increasing his offense level by two

points for obstruction of justice.   After conducting a hearing,

the district court found that Collums looked at Officer Slade

Moore, the arresting officer, and stated, “I will see you again.”

The district court also found that as Collums turned a corner

going toward the door of the courtroom, he said, “son of a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60306
                                 -2-

bitch.”    Collums has not shown that the district court clearly

erred in determining that Collums’ statement to Officer Moore was

a veiled threat which warranted a two-level increase in his

offense level for obstruction of justice pursuant to U.S.S.G.

§ 3C1.1.    See § 3C1.1, comment. (n.4(a)); see also United States

v. Graves, 5 F.3d 1546, 1555 (5th Cir. 1993).

     Collums argues that the district court erred in denying a

two-point reduction in his offense level for acceptance of

responsibility pursuant to U.S.S.G. § 3E1.1.    Because Collums’

statements indicated he had not shown remorse or accepted

responsibility for his criminal behavior, the district court did

not err in denying a reduction in his offense level for

acceptance of responsibility.    See § 3E1.1, comment. (n.4); see

also United States v. Lujan-Sauceda, 187 F.3d 451, 452 (5th Cir.

1999).

     AFFIRMED.